department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date date petson to contact identification_number telephone number in reply refer to last date for filing a petition the tax_court certified mail -return receipt requested dear a final adverse determination regarding your exempt status under sec_501 of this is the internal_revenue_code irc our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 c of the irc effective january 20xx our adverse determination was made for the following reasons in operated a commercial you are commercial organization is not described in sec_501 of the code if trade_or_business that primarily furthers a nonexempt purpose c -1 manner and entities section competing treas reg provides with other an it operates a that you operated for the benefit of private interests of church members treas reg operated section exclusively for exempt purposes unless it serves a public rather than a private interest c -1 d ii organization provides that not an is treas reg part of your eamings inured to the benefit of church members operated is section exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of individuals big_number c -1 c organization provides that not an you are not a church within the meaning of sec_509 and sec_170 a i we have enclosed a copy of our report of examination explaining why we believe a revocation of your tax-exempt status under sec_501 of the sec_7611 provides that any final intemal revenue code is necessary report of an agent of the internal_revenue_service shall be treated as a final be treated adverse determination under sec_7428 and any church receiving such a for purposes of sec_7428 and sec_7430 as having report shall accordingly section exhausted any administrative remedies available to a g precludes the administrative appeal of any final report issued to church it contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules the courts at the following addresses for declaratory_judgment you may write to for initiating suits united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours aria hooke director exempt_organizations examinations enclosutes form 4621-a form 886-a explanation of items form_6018 explanations of items department of the treasury - internal_revenue_service snot number or exhibi form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx issue whether the organization qualified for exemption as an organization described in the internal_revenue_code irc sec_501 and sec_170 whether the organization qualified for exemption as an organization described in sec_501 and sec_170 facts background the organization was incorporated in the state of october 20xx it received its recognition of exempt status under sec_501 ina determination_letter dated august 20xx it was recognized as a publicly_supported_organization under b a vi as a non-profit corporation on initial for-profit business prior to forming as a non-profit treasurer operated a for-profit 20xx until november 20xx when it dissolved the for-profit corporation corporation a and the organization’s from july non profit the organization filed form_1023 application_for recognition of exemption under c of the internal_revenue_code with the service on november 20xx the organization’s articles of incorporation were filed with the articles of incorporation stated that no part of the net_earnings would inure to the benefit of its officers or other private persons secretary of state on october 20xx the the organization adopted bylaws on october 20xx article two of the bylaws stated the organization’s alleged purposes article two stated the following the mission of further the mental emotional spiritual and physical health of its members the founding members of this church ministry have experience in christianity and spiritual healing and will combine the best of all their knowledge and abilities in the management of is to the mission of the church ministry is to educate and produce creative and artistic projects in the form of books presentations and church services that enlighten mass consciousness on health vitality and well-being www irs gov form 886-a rev catalog number 20810w page department of the treasury - internal_revenue_service explanations of items senecule number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx the organization stated in an attachment to its form_1023 under the heading that what we do is different because we focus on finding and removing through specific the initial application showed the organization’s hours were mon 11a m -1 p m p m - p m tue sec_4 p m - 7p m with service beginning pincite p m wed a m -1 p m p m - p m thur sec_11 a m - p m p m - 7p m with service beginning pincite p m fri-sun - closed for seminar travel days the organization filed form_990 return of an organization exempt from income_tax in 20xx it suspended its operations in november 20xx the organization did not terminate and instead filed form 990-n electronic notice e-postcard for tax-exempt organizations not required to file form_990 or form 990ez in 20xx after suspending its operations the organization continued banking selling assets and paying expenses until the present day the founder stated that she took a break to recharge in preparation for future service and planning church when the organization filed its form_1023 it applied for recognition of church status and completed schedule a churches the following shows the form_1023 schedule a questions and the organization’s answers schedule a form attachment a i do you have a written creed statement of faith or summary of beliefs yes the organization presented a statement of faith in its attachment to schedule a it also included references to that specific and and that comes from b do you have a form of worship yes i the organization described its form of worship is through music and that everything they do can be an act of worship it also stated that when they serve others they serve jesus they utilize healing prayers and use spiritual habits c do you have a formal code of doctrine and discipline yes page www irs gov form 886-a rev catalog number 20810w - schedule number department of the treasury - internal_revenue_service form 886-a i explanations of items hibi or exnipr date name of taxpayer tax identification_number last digits year period ended 20xx i the organization stated the bible is its utmost code for doctrine and discipline it uses the bible for morning and evening preparations and in their meetings the organization’s meetings were held twice a week d do you have a distinct religious history no i the organization stated that it is the only one it knows of that conducts and brings spiritual mental and emotional and physical health to their members through education prayer worship and they are serving god through serving man e do you have a literature of your own yes i the organization provided brochures that described the put there by god in its pamphlet f describe the organization's religious hierarchy or ecclesiastical government no i the organization stated it does not have a government or religious hierarchy g do you have regularly scheduled religious services yes i the organization described its services are held by speaking life into its practice members and informing them of how god designed the body to heal itself they utilize the pamphlet and hold services twice a week h what is the average attendance at your regularly scheduled religious services i do you have an established place of worship yes i i the business address was listed as the place for religious services the organization’s business address was j do you own the property where you have an established place of worship no k do you have an established congregation or other regular membership group yes i the organization did not comment further on this question how many members do you have m do you have a process by which an individual becomes a member yes ii the organization stated that its current practice members of the for-profit would switch over to the religious non-profit form 886-a rev catalog number 20810w page www irs gov department of the treasury - internal_revenue_service explanations of items scheaue number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx if you have members do your members have voting rights rights to participate in religious functions or other rights yes may your members be associated with another denomination or church yes and no i the organization stated that practice members only needed a willingness to learn and increase their well-being their members have the freedom to believe what is correct for them the organization also stated that its members are not members of other religious nonprofit_organizations are all members part of the same family no do you conduct baptism weddings funerals etc no do you have a school for the religious instruction of the young no do you have a minister or religious leader yes i the organization presented as its religious leader or leader she does not have any ordination and is a and has experience in prayer and spiritual healing do you have schools_for the preparation of your ordained ministers or religious leaders no ls your minister or religious leader also one of your officers directors or trustees yes i was the organization’s founder and treasurer do you ordain commission or license ministers or religious leaders no are you part of a group of churches with similar beliefs and structures no do you issue church charters no did you pay a fee for a church charter no do you have other information you believe should be considered regarding your status as a church yes i the organization replied that its primary mission is sharing the message with people and that being is just in their backgrounds and not the primary mission at all form 886-a rev catalog number 20810w www irs gov page schedule number department of the treasury - internal_revenue_service explanations of items hibit or exhibi form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx irs determination on church status the organization’s final_determination letter did not recognize the organization as a church the organization disputed its foundation status by contacting the tax exempt government entities tege correspondence unit and requested an update to church foundation statu sec_170 in may 20xx the service reviewed the organization’s forms 1099k and forms 1099-misc and initiated an examination to determine if the organization was tax exempt and engaging in substantial nonexempt activities subject_to tax the service issued an examination letter in may 20xx to the organization the organization verbally claimed to be a church after it received the service's initial contact letter the organization also submitted a letter to the service dated may 20xx that stated that it was church sec_7611 procedures were instituted and followed the tege commissioner approved issuance of a notice of church_tax_inquiry to the organization the inquiry ensued because information reported on forms 1099-k and forms 1099-misc showed that a significant amount of the organization’s income came from merchant credit cards and insurance_companies the inquiry and subsequent conference with the organization did not alleviate our concerns that the organization may not be tax exempt and engaging in substantial nonexempt activities subject_to tax the tege commissioner approved issuance of a notice of church_tax_examination to the organization the service interviewed organization’s prior location its questions and signed the interview workpaper to show the content was accurate as written the information described in this report the service completed answers in written format both the service and the organization the organization’s treasurer on july 20xx at the provided resumed for-profit the corporation under the names on april 20xx secretary of state website shows that resumed her for-profit on november 20xx and board officers isa served as the organization’s treasurer and had primary responsibility and authority o over the organization’s bank account and financial records she remains in control of the organization’s assets to the present day the president catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scheaue number or exnibdt 20xx and secretary were unrelated to primarily updated the board officers on the organization’s activities the officers were notified but did not vote on organization issues or expenditures operations in 20xx a photo of its 20xx building signage shows the name the organization provided a photo of the front of its building at building appearance the for-profit and non-profit organization have both operated at different times out of the same building on me took photos of the current building signage during the interview on july 20xx the service’s current photo showed the same building signage as 20xx except the business name is the service see exhibit instead of not website the service accessed the organization’s website on february 20xx and april 20xx the website showed the organization’s name as website did not show the organization was a non-profit or a church on both dates the the website also showed the and her husband are both and graduates of the service accessed the website at the website showed that isa college in the service accessed the website 20xx and was redirected to www was founded by on july 20xx and august com the current website shows that the current website shows that anda plan as it did in 20xx additionally the service accessed the internet archives through the wayback machine https awww archive org on august 20xx the service viewed website home page images captured of the 20xx march 20xx july 20xx and september 20xx the home page did not change with the change in business names or changes from non-profit to for-profit website at on december organization’s website home page for each of the visited dates outlined above the organization’s home web page showed the same introduction as shown below catalog number 20810w www irs gov page form 886-a rev department of the treasury - internal_revenue_service explanations of items schedule number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx information deleted from the information provided on the organization’s website it shows that the organization’s primary activities consist of providing solutions and care interview with the organization during the interview with between the non-profit and the for-profit that on july 20xx stated that the difference was the god component she stated services were only provided after a person attended a service described the service as the way to describe the organization’s non-profit mission and donations policy stated that the in the catalog number 20810w form 886-a rev page www irs gov form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service snot number or exhibi 20xx current for-profit go through a service first we had to make sure everyone was on the same page stated every person that had a had to the examination showed that the organization issued donation receipts for amounts paid for services the organization issued donation receipts for everything it paid for and everything it received payment for most of its checks showed donation in the memo section stated that she thought that everything that came into and went out of a non-profit was a donation the organization also issued donation receipts to its members and to see exhibit financial records the organization reported dollar_figure on its 20xx form_990 it provided its bank statements and all cancelled checks from january 20xx through december 20xx the bank statements showed total deposits of dollar_figure the organization also provided all bank deposit records from january 20xx through may 20xx and its donations check register the organization provided a summary of its insurance payments on its 20xx year end tax deductible receipts for insurance the organization's summary amount was dollar_figure more than reported to the service on forms 1099-misc however the total reported revenues did not change because the bank_deposits reconciled to the return and the check deposits register was dollar_figure less than the bank_deposits the discrepancy did not result in a larger total just a larger amount_paid by insurance the chart below shows the organization’s 20xx form_990 reporting 20xx form_990 as reported description contributions amount revenue expenses grants expenses other expenses assets assets liabilities cash equipment the service reconciled the organization’s type of income as shown below 20xx income type dollar_figure credit card amount catalog number 20810w www irs gov page form 886-a rev explanations of items department of the treasury - internal_revenue_service schedule number or exhibit 886-a form - date name of taxpayer tax identification_number last digits year period ended 20xx insurance dollar_figure cash check debit total income dollar_figure dollar_figure pricing policies -the service received ten forms 1099-misc that reported the service received additional that explained these payments from a _ le the organization b correspondence from reported payments of dollar_figure in 20xx to showed that i il it the organization submitted was not under the impression it was donating to acharity did not receive requests for donations or a w-9 stated the organization was a church form 886-a rev catalog number 20810w page www irs gov form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service schedule number or exhibit 20xx the organization provided two organization submitted to dates in february and march 20xx they included interview explained as examples to show what the these forms were for service during the payments direct the organization provided monthly plan the agreements were signed by the secretary payment agreements called or and the organization’s accounts the the document showed the agreement for agreement also included the following statement at the top of the form member is responsible for the the outstanding balances will be due upon termination of credit debit card on file give for my balance permission to charge my credit debit card and any or will come out of there is also a mention of court costs and attorney fees for any collection although during the interview should be worded differently stated the organization did not collect on accounts and that this the bottom of the form showed the organization is a non-for-profit and that all monetary transfers were considered donations and voluntarily agreed to by the were tax deductible this form also showed the organization was a member and that donations ministry interviews the organization provided the first and last names and telephone numbers for the organization provided a page transactions report for january 20xx through november 20xx that included names dates of payments amounts of payments and account balances the report showed all payments as donations the service randomly selected three and or monthly plan the service contacted each of these names from the transactions report who also had a each person stated they were paying for to attend a service prior to being seen by organization was a church or a non-profit services and that they were not required were aware that the none of the catalog number 20810w form 886-a rev www irs gov page department of the treasury - internal_revenue_service schedule number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx inurement mortgage payments on personal home the organization leased a business office at conducted business however the organization paid dollar_figure in mortgage payments on behalf of the where it regularly personal home in 20xx and repaid the organization after the house sold in july 20xx personal expenses the organization’s financial records showed other expenses between dollar_figure and dollar_figure each month in 20xx the bank statements showed many debit card transactions for personal clothing grooming fitness sporting goods etc the financial records showed dollar_figure for car travel dollar_figure for car maintenance and dollar_figure for food the organization stated the car and food were for business however it did not keep contemporaneous_records for these items to substantiate business use provided a document entitled extra notes that explained that since she was not receiving a paycheck she needed to look presentable she needed general grooming expense covered by the church loans loans were made between the organization and business without any interest or contemporaneous contracts for-profit a the organization paid lease payments each month from december 20xx until january 20xx b the organization made loans to an organization and person associated with c for dollar_figure without requiring any interest the organization’s assets were repurchased by organization suspended operations the organization did not pay rent on the part of the building that occupied its assets while they were being repurchased after the the organization did not have an accountable_plan for any of the above transactions c founder's husband's for-profit business 20xx 20xx 20xx 20xx 20xx 20xx 20xx catalog number 20810w www irs gov page form 886-a rev department of the treasury - internal_revenue_service explanations of items schedule number or exhibit tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx transactions loans loans payments loans payments loans payments made lease payments for loans to survival depot _ cash loans to loan to al made asset purchases from totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure excess loans loans - payments at year end 20xx 20xx 20xx 20xx law internal_revenue_code dollar_figure dollar_figure dollar_figure dollar_figure sec_501 of the code exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_170 of the code provides that the term charitable_contribution means a contribution or gift_for the use of organizations organized in the united_states organized and operated exclusively for religious and charitable purposes if the contribution or gift is made for exclusively public purposes federal sec_1_501_c_3_-1 of the federal treasury regulations the regulations provides that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or catalog number 20810w form 886-a rev www irs gov page form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scneone number or exhibi 20xx animals sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of the code even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization sec_1_501_c_3_-1 of the regulations provides that in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization described in sec_501 of the code that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following- a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons catalog number 20810w www irs gov page form 886-a rev department of the treasury - internal_revenue_service explanations of items scheie number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 uscs sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction revenue_ruling revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code revenue_ruling c b provides that delivery meals to elderly on a sliding scale based on a recipient's ability to pay is an exempt_purpose court cases in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will prevent exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the tax_court found that a corporation formed to provide consulting services in the area of rural-related policy and program development to tax-exempt and not-for-profit clients was not entitled to sec_501 status because it was primarily engaged in an activity that was characteristic of a trade_or_business the court found that the organization’s planned service areas were of the sort normally carried on for profit by commercial businesses and the organization’s financing was not typical of sec_501 organizations the organization did not provide any free or below-cost services its clientele was not limited to sec_501 exempt_organizations its support came from fees for services and it did not receive or solicit charitable_contributions in airlie foundation v commissioner f_supp d d c the courts found that due to the commercial manner in which an organization conducts its activities the organization is operated for nonexempt commercial purposes rather than for exempt purposes among the major www irs gov form 886-a rev catalog number 20810w page tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanations of items schedule number or exhibit hibi form 886-a may name of taxpayer 20xx factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies reasonableness of financial reserves whether the organization uses commercial promotional methods and the extent to which the organization receives charitable_contributions because it operated its conference center in a manner consistent with that of a commercial business it did not meet the requirements of sec_501 although airlie foundation carried out a number of charitable and educational activities these were incidental to its primary activity of operating center in 950_f2d_365 cir aff'g 70_tc_352 the court held that a vegetarian restaurant and health foods store that adhered to the principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including a the organization's operations were presumptively commercial b the organization competed directly with other restaurants and food stores c the organization used profit-making pricing formulas common in the retail food business d the organization engaged in a substantial amount of advertising e the organization's hours of operation were competitive with other commercialenterprises the organization’s primary activities were managing a restaurant and health food store that was operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods in 35_tc_490 inurement occurred when the organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though corporation suffered no financial loss in church of spiritual technology vs united_states cl_ct cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in order to meet the operational_test of tax exemption under sec_501 the church had to show that it operated exclusively for exempt purposes that it had no substantial non-exempt purpose and that no benefits inured from it to private individuals it was unable to do so further incidental provision of religious services was not sufficient to qualify the organization as a church the court case christian echoes nat'l ministry v united_states showed the exemption to corporations organized and operated exclusively for religious purposes is granted because of the benefit the public obtains from their activities and is based on the theory that is compensated for the loss of revenue by its relief from financial burden which would otherwise have to be met by appropriations from public funds and by the benefits resulting from the promotion of the general welfare h_r rep no 75th cong 3d sess the government catalog number 20810w www irs gov page form 886-a rev form 886-a department of the treasury - internal_revenue_service schedule number date name of taxpayer tax identification_number last digits year period ended explanations of items crexnipi 20xx taxpayer position the taxpayer desires to agree with the revocation of exempt status government position whether the organization continues to qualify for exemption as an organization described in the internal_revenue_code irc sec_501 under foundation statu sec_170 sec_501 of the code provides tax exemption for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals’ purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provide that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code sec_1_501_c_3_-1 of the regulations provide that an organization is not described in sec_501 of the code if nonexempt purpose similarly the courts have denied exempt status under what is generally known as the commerciality doctrine it operates a trade_or_business that primarily furthers a in airlie foundation v commissioner f_supp d d c the court found that due to the commercial manner in which an organization conducts its activities the organization is operated for nonexempt commercial purposes rather than for exempt purposes among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies reasonableness of financial reserves whether the organization uses commercial promotional methods and the extent to which the organization receives charitable_contributions competition with commercial entities form 886-a rev catalog number 20810w page www irs gov tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanations of items schedule number ee hibit form 886-a date name of taxpayer 20xx although the for-profit corporation dissolved on november 20xx the corporation’s name continued to be used in signs and on the organization’s website the organization did not represent itself with the name associated with the non-profit or church to the public instead the organization continued to employ similar commercial promotional methods as the for-profit corporation had before the building signage in 20xx and its website showed the organization’s website was substantially_similar to the for-profit’s website and did not differ from any other business in that it showed several articles regarding request information ’ information contact information and for the 20xx tax_year two dollar_figure respectively specifically in response to organization they were not under the impression they were donating to a charity the were explained they made payments of dollar_figure and submitted by the they received the when the organization was a for-profit or a nonprofit the showed the submitted records of were not any different also used the same building frontage and website the 20xx signage and website were similar except the business name is different neither the building frontage nor the website showed the organization was a non-profit or a church instead it appears as a business the organization’s website and business frontage represented a office to the public a contact form on the website allowed prospective or as members of a church members by obtaining not by being involved to become services similar to for-profit businesses additionally the current website for also shows similar operations to its plans and tours of the office during 20xx organization requested a and for-profit office in 20xx including and organization records show that the the service reviewed the website of office named https www include a in com similarly the ' website at shows its operations also the building frontage showed the words in 20xx and 20xx the form 886-a rev catalog number 20810w www irs gov page form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scheaue number or exnibi 20xx term service reviewed the website of is a common statement of philosophy the at this office is in the which is the same state as the alma mater https state of this business describes in connection with on its website the website shows of the the agreements states care of the for-profit business and the non profit business this shows there is no difference between the end result similarly the organization's website also shows the following explanation true health comes from within our mission is to help empower you to express your full optimum potential by introducing proper thus and allowing your mind body and soul to communicate together in harmony in also refers to a spiritual component of the ideology on its website can be summarized with the acronym which stands for it states the philosophy of a we honor the truth that all healing comes from god into man and life is then for-profit corporation the are for-profit llcs even though secretary of state website shows that both shows the spiritual component it is a and operating hours similar to for-profit clinic additionally the organization was similar in operating hours to for-profit businesses as shown below hours are mon 8am - 11am 2pm - 7pm tue 2pm - 6pm wed 8am - 11am 2pm - 7pm thu 8am - 11am 2pm - 7pm fri 8am-1i1am sat - sun closed the organization’s hours were mon 11a m -1 p m p m - p m catalog number 20810w www irs gov page form 886-a rev tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanations of items schedule number om hibit form 886-a date name of taxpayer 20xx tue sec_4 p m - 7p m wed a m - p m p m - p m thur sec_11 a m - p m p m - 7p m fri-sun - closed the initial form_1023 was incorrect when it stated that the the organization performed were different are a normal part of as shown by the offices operate similarly to the organization with the same ideology the god component’ is also not unique to the organization and does not make it a non-profit additionally other for-profit on simply saying one's purpose is exclusively religious doesn't necessarily make it so courts have consistently held that an organization's purposes may be inferred from its manner of operations 950_f2d_365 cir affg 70_tc_352 as in living faith inc the organization’s operations and advertising were outwardly commercial competed with other offices even those with a spiritual component as it had it’s pricing was common to the advertising through its website and building frontage its hours were similar to those of commercial clinics business it engaged in substantial extent of below cost services provided charitable_contributions the organization submitted for payment for the for-profit the office would use to show were not any different when the organization was a non-profit or a showed normal that any the organization also signed agreements with who paid for their own by cash check debit or credit card the organization prepared agreements with its that showed the was required to give based on the service interviewed three prior were and were not required to attend a religious service before receiving not of the impression that they were donating to a non-profit or a church there costs were not based on their ability to pay who stated they paid for the unlike revenue_ruling c b that showed that delivery meals were made to elderly persons on a sliding scale based on a recipient's ability to pay the organization www irs gov form 886-a rev catalog number 20810w page tax identification_number last digits year period ended department of the treasury internal_revenue_service explanations of items schedule number hibit em form 886-a date name of taxpayer 20xx charged market rate fees as evidenced by the pricing policies the were billed for services using that used to obtain payments the costs of services were required by the the organization provided examples of plan documents that showed the balances the for their balances the organization's records did not show its revenue included public contributions it did not solicit deficits from the public conversely the fees were paid or the gave the organization permission to charge their credit and debit cards was responsible for all costs and outstanding signatures on and monthly credit debit card on file was charged for balances due there is also a mention of court costs and attorney fees for any collection although during the interview should be worded differently stated the organization did not collect on accounts and that this the organization did not substantiate any charitable_contributions it issued donation receipts in exchange for payments for code provides that the term charitable_contribution means a contribution or gift_for the use of organizations organized in the united_states organized and operated exclusively for religious and charitable purposes if the contribution or gift is made for exclusively public purposes members see exhibit sec_170 of the to its the service reconciled the organization’s financial records to the following 20xx income type credit card amount of total cash check debit total income dollar_figure dollar_figure dollar_figure dollar_figure the pricing policies of the organization were the same as for-profit reasonableness of financial reserves the organization’s 20xx form_990 and bank statements showed an ending bank balance of catalog number 20810w form 886-a rev www irs gov page department of the treasury - internal_revenue_service senet number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx dollar_figure the organization utilized its balance to pay the lease for ’ for-profit business the organization was reimbursed for the monies paid on the behalf after the application of the commerciality doctrine the service determined the organization's main activity to provide substantially_all of the organization’s income came from providing at market rates the organization failed the operational_test service was in competition with commercial firms services instead of accomplishing the mission it expounded in its bylaws to educate and produce creative and artistic products the organization had a substantial non-exempt purpose to commercially provide services in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will prevent exemption regardless of the number or importance of truly exempt purposes inurement sec_501 of the code provides that a public charity cannot have any part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals the organization’s treasurer was in control of the organization’s assets which included the bank account and financial records she was in a position to exercise substantial influence over the organization’s affairs under and her husband’s personal benefit as shown below ’ direction the organization’s net_earnings were allowed to inure for her mortgage payments on personal home the organization paid dollar_figure in mortgage payments on behalf of the and organization received notice of an impending church_tax_inquiry however in 20xx the organization’s bank account was used to benefit the by paying off their mortgage ’ personal home in 20xx repaid the organization after the house sold in july 20xx which was after the where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s-length www irs gov form 886-a rev catalog number 20810w page form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scheawe number or exhibi 20xx the organization is like 35_tc_490 where inurement occurred when the organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though corporation suffered no financial loss the organization did not suffer financial loss as a result of the paying the mortgage in the end but it is still considered inurement because when the organization entered into the transaction it benefited the business owners personal expenses the organization’s bank statements showed many debit card transactions for personal clothing grooming fitness sporting goods etc paycheck the church paid for her general grooming expense the financial records also showed dollar_figure for car travel dollar_figure for car maintenance and dollar_figure for food the organization did not keep contemporaneous_records such as a mileage log for the personal vehicle or an events log for the many purchases of food to substantiate business use stated that since she was not receiving a loans loans were made between the organization and business amounts were repaid with the exception of dollar_figure by june 20xx without any interest or contemporaneous contracts the ’ for-profit the above transactions were completed because assets as if they were her personal bank account and personal assets the organization and its treasurer did not operate for the benefit of the organization but for personal benefit treated the organization’s sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_501_c_3_-1 of the regulations provides that in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization described in sec_501 of the code that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 the service considered the a-e five factors of sec_1_501_c_3_-1 of the regulations as shown below catalog number 20810w www irs gov page form 886-a rev department of the treasury - internal_revenue_service explanations of items schedule number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx the size and scope of the organization's regular and ongoing activities thatfurther exempt purposes before and after the excess_benefit_transaction or transactions occurred the organization’s regular and ongoing activities were determined to further commercial purposes due to substantial non-exempt activities of operating a manner and receiving substantially_all of its income from fees for medical services business in a commercial the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes the excess_benefit transactions were a substantial part of the organization’s expenses loans were unpaid at the end of each year from 20xx - 20xx whether the organization has been involved in multiple excess_benefit transactions with one or more persons the transactions were frequent and routine the organization was involved with the treasurer her husband and their related businesses in regard to excess_benefit transactions whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions a -the organization has suspended its operations safeguards were not implemented whether the excess_benefit_transaction has been corrected or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction a the organization corrected the excess_benefit_transaction with the mortgage payments and has repaid all except dollar_figure of the loans even though the organization corrected some of the transactions correction was made after the audit was started the loans were being repaid prior to the audit the organization is disqualified from recognition of exemption under sec_501 because it operated for a commercial purpose and because the organization’s net_earnings inured to the benefit of the insider owner instead of furthering an exempt_purpose to be charitable an organization must serve a public rather than a private interest whether the organization qualified for exemption as an organization described inirc catalog number 20810w www its govv page form 886-a rev form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service schedule number or exhibi 20xx sec_501 c under foundation statu sec_170 the organization was denied church status when it initially submitted its form_1023 application the service maintains that the organization is not a church and does not qualify for foundation statu sec_170 stated that the god component was the main distinction in during the interview their claims to be a church instead of a for-profit business this included teaching that all healing comes from above ie from god the organization also stated that they utilized much stated that the organization played christian music all prayer and christian music the time she regularly prayed openly for her for their healing she submitted herself to god services the organization held services twice a week and offered ministering health talks statements also showed she stated that all being seen by the all payments are donations however three prior patients did not corroborate this statement the patients stated they were not required to attend any services and were seen for services the service was held to explain the organization’s mission and that were required to attend a service before advertising the organization's building frontage and website did not indicate it was a church the organization advertised itself to the public as a business although it provided form_w-9 to insurance_companies that showed it was a nonprofit the insurance_companies made payment based on the claim forms submitted not as a response to a request for donations to achurch the organization did not represent itself to any insurance_company as a church god component not original to organization the building frontage showed the words the service reviewed a for-profit clinic’s website for an office in used this same terminology and ideology in connection with in 20xx and 20xx it adjustments in refers to a spiritual component of the ideology on its website philosophy of into man and life is then can be summarized with the acronym we honor the truth that all healing comes from which stands for god the website states the the website also states www irs gov form 886-a rev catalog number 20810w page form 886-a - date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service scheae number or exhibi 20xx additionally the website also shows the business seeks to serve the world as the hands of christ and also mentions helping missions the for-profit llc secretary of state shows isa the distinctions that business person who may pray regularly openly or silently listen to christian music and submit themselves to god for help in their work these distinctions in how the operate their business do not make them a church as evidenced by makes are not any different from any chose to or statutory requirements of a church any religious_organization including a church must satisfy the statutory requirements to be exempt under sec_501 sec_1_501_c_3_-1 of the regulations provided that an organization's activities in furtherance of a religious belief must serve exclusively exempt purposes if the organization's activities promote a substantial nonexempt purpose exemption under sec_501 is precluded the organization's commercial activities showed that even if the organization did hold services events utilize prayer and seek god in its it did not further its distinctly religious beliefs instead the organization advertised and adhered to beliefs common to instead of that distinctly held by a church _ the organization’s net_earnings inured to its founder and her husband instead of benefiting a public purpose the organization’s net_earnings were expended for and her husband ’ mortgage payments personal expenses and loans without interest the court in church of spiritual technology cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in order to meet the operational_test of tax exemption under sec_501 the church had to show that it operated exclusively for exempt purposes that it had no substantial non-exempt purpose and that no benefits inured from it to private individuals it was unable to do so further incidental provision of religious services was not sufficient to qualify the organization as a church the court case 470_f2d_849 showed the exemption to corporations organized and operated exclusively for religious purposes is granted because of the benefit the public obtains from their activities and is based on the theory that the government is compensated for the loss of revenue by its relief from financial burden which would otherwise have to be met by appropriations from public funds and by the benefits resulting from the promotion of the general welfare h_r rep no 75th cong 3d sess in 950_f2d_365 cir aff'g 70_tc_352 the court held that an organization that operated vegetarian restaurants and health food stores in a catalog number 20810w www irs gov page form 886-a rev department of the treasury - internal_revenue_service explanations of items schedle number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx manner consistent with the religious beliefs of the seventh-day adventist religion did not qualify for recognition of exemption under sec_501 the court concluded its operations evidenced a substantial nonexempt commercial purpose likewise the organization was not operated exclusively for exempt purposes had a substantial non-exempt purpose and had benefits inure from it to private individuals thus any incidental provision of religious services is not sufficient to qualify the organization as a church additionally the profit-producing activity was not merely incidental to and in furtherance of the religious activities and their exempt_purpose evaluation of form_1023 schedule a churches the organization completed schedule a churches when it filed form_1023 the service has adopted a ruling position based on historical and practical considerations in doing this the service has attempted to identify from judicial sources and historical precedent those indications of the existence of a church which are most objective and in the least involved with the nature of the particular religious beliefs and practices the service considered the organization’s schedule a during the examination the service showed the questions and the organization’s reply below the organization formed as a nonprofit corporation in the state of separate legal existence and hada schedule a form attachment aa do you have a written creed statement of faith or summary of beliefs yes i the organization presented a statement of faith in its attachment to schedule a the statement of faith showed what the founder believed it also included references to and that specific comes from god there wasn’t any evidence that this and that statement of faith was purported during the organization’s primary activity of making also as shown for-profit the operations of their businesses s also hold to these same tenants in during its business hours to its bb do you have a form of worship yes i the organization described its form of worship is through music and that everything they do can be an act of worship it also stated that when they serve others they serve jesus they utilize healing prayers and use spiritual habits form 886-a rev catalog number 20810w page www i's gov explanations of items department of the treasury - internal_revenue_service scheaue number or exhibi form 886-a date name of taxpayer tax identification_number fast digits year period ended 20xx nothing in the organization’s records indicated it implemented a form of worship instead the form of worship appears to describe how the founder individually operated her submitted herself to god as noted serving jesus by serving others business as she also viewed their business as a for-profit while the organization stated it held services and that all member agreements did not indicate they had any members were required to attend a service before seeing the the knowledge of participating or adhering to certain forms of worship instead the organization was represented to them as a business cc do you have a formal code of doctrine and discipline yes i the organization stated the bible is its utmost code for doctrine and discipline it uses the bible for morning and evening preparations and in their meetings the organization’s meetings were held twice a week it wasn't members were regularly informed of meetings apparent that the building frontage showed a business name the organization had office hours that compared to other it appears the founder utilized the bible for personal and individual doctrine and discipline however the organization primarily utilized the offices dd do you have a distinct religious history no i the organization stated that it is the only one it knows of that conducts ministering health talks and brings spiritual mental and emotional and physical health to their members through education prayer worship and they are serving god through serving man in discuss their new orientation on its website and stated it educates on healthy lifestyle choices and discussing that healing comes from god is not a distinctly church concept as noted adhered to it as well uses this concept and notes the founder of ee do you have a literature of your own yes form 886-a rev catalog number 20810w www irs gov page department of the treasury - internal_revenue_service explanations of items schedule number or exhibi tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx i the organization provided brochures that described the potential inside each and every person put there by god in its ministering health pamphlet ff describe the organization’s religious hierarchy or ecclesiastical government no i the organization stated it does not have a government or religious hierarchy the exam determined the organization operated independently under the direction of its founder gg do you have regularly scheduled religious services yes i the organization described its services are held by speaking life into its members and informing them of how god designed the body to heal pamphlet and hold services twice a itself they utilize the week however the organization did not substantiate regularly scheduled weekly religious services its records show it was offering services to its was not advertised on the building frontage or website the three previous services members the service contacted only received members the name and were not aware of any religious services hh what is the average attendance at your regularly scheduled religious services i regular religious services were shown on the one practice member recalled a appreciation meeting that he described as kind of churchy however the organizations records show it was offering and fulfilling services to its practice members membership was obtained by coming to the and not by attending or being involved in religious services i do you have an established place of worship yes i i the business address was listed as the place for religious services the organization’s business address at as shown on exhibit was a business front nothing on the front of the building would tell the public they were attending a church or religious service ii the website did not show or have any reference to the organization being a church in fact the website and the building were named not jj do you own the property where you have an established place of worship no i the organization leased the property as part of the same lease agreement it had when the same address was a for-profit clinic in 20xx kk do you have an established congregation or other regular membership group yes catalog number 20810w form 886-a rev page www ifs gov department of the treasury - internal_revenue_service explanations of items schedule number ore hibit tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx i i ii the organization did not comment further on this question the organization provided a list of however these are the receive agreements showed they and their telephone numbers not an established congregation or group were going to the to not as a member of a congregation orgroup ll how many members do you have i the organization provided a list of its members a k a names and telephone numbers mm do you have a process by which an individual becomes a member yes i i the organization stated that its current practice members of the for-profit would switch over to the religious non-profit during the exam a progress report and told they would be giving donations and get tax deductible receipts for it they were clear about the changes in the healing and lost a lot of explained that the members were scheduled for when the organization returned to a for-profit in november 20xx the organization had a meeting to let the members know they would not be receiving donation receipts and it would only be from then on the examination showed the organization was issuing donation receipts for amounts paid for issued donation receipts for everything it paid for and everything it received payment for and went out of a nonprofit was a donation because it was from or for a nonprofit thought that everything that came into services the organization the examination showed the organization had a process for individuals to become members of a not achurch nn lf you have members do your members have voting rights rights to participate in religious functions or other rights yes oo may your members be associated with another denomination or church yes and no i i members only needed a willingness to the organization stated that learn and increase their well-being their members have the freedom to believe what is correct for them the organization also stated that its members are not members of other religious nonprofit_organizations the examination showed the organization did not have any opportunities for voting the could participate in meetings but how they were notified of such meetings and how the meetings were presented and how they were incorporated into the business was not substantiated catalog number 20810w form 886-a rev page www irs gov tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanations of items schedule number hibi or exnipl form 886-a date name of taxpayer 20xx pp are all members part of the same family no qq do you conduct baptism weddings funerals etc no rr do you have a school for the religious instruction of the young no ss do you have a minister or religious leader yes as its religious leader or ministering i i the organization presented health leader she does not have any ordination and is a and has experience in prayer and spiritual healing the examination showed that the primary role of organization was to act in the role of regularly prepared and submitted for business operations ofa and any role as a religious leader was incidental to the in the who tt do you have schools_for the preparation of your ordained ministers or religious leaders no uu is your minister or religious leader also one of your officers directors or trustees yes i was the organization’s founder and treasurer x do you ordain commission or license ministers or religious leaders no ww are you part of a group of churches with similar beliefs and structures no i shown as is that demonstrates similar beliefs on its website organization above the similar to the for-profit xx do you issue church charters no yy did you pay a fee for a church charter no zz do you have other information you believe should be considered regarding your status as a church yes i i the organization replied that its primary mission is sharing the message with people and that being is just in their backgrounds and not the primary mission at all conversely the examination showed that operating a was the primary mission however the founder may have operated her ’s office catalog number 20810w page www irs gov form 886-a rev schedule number form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service hibit or exhibi 20xx from a spiritual standpoint this was her choice as shown above use a variety of ways to operate their businesses and get their message across to potential about the benefits of the receiving of an exemption is matter of legislative grace and not a constitutional right as long as exemptions are denied by the commissioner internal_revenue_service on a non-discriminatory basis using specific and reasonable guidelines and without inquiry into the merits of the particular religious doctrines the withholding of religious exemptions is permissible under the constitution an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will prevent exemption regardless of the number or importance of truly exempt purposes as outlined above we have determined that the organization does not meet the qualifications of a church furthermore even if the organization was to meet some of the qualifications of a church where a church is engaging in a substantial commercial activity the issue of whether or not it is a church is largely irrelevant universal church of jesus christ inc v commissioner 55_tcm_144 lastly the organization’s operations showed that its earnings inured to its founder and it did not substantiate that its expenses were non-personal in nature conclusion the organization is disqualified from recognition of exemption under sec_501 because it engaged in a substantial commercial purpose and its net_earnings inured to the benefit of its owner and her husband private individuals the exempt status of the organization is to be revoked effective january 20xx because the organization is not organized for exempt purposes under sec_501 of the code the organization does not qualify as a church the organization is liable to file forms for the tax period ended december 20xx and for all subsequent periods in accordance with sec_6104 of the internal_revenue_code state charity officials will be notified of the revocation catalog number 20810w www irs gov page form 886-a rev
